Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-22-00392-CV

                                  Douglas CROUSE and April Marble,
                                             Appellants

                                                     v.

                                  KENTON PLACE APARTMENTS,
                                           Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2022CV01554
                              Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 30, 2022

DISMISSED FOR LACK OF JURISDICTION

           Appellants attempt to appeal the trial court’s judgment awarding possession of real

property to Kenton Place Apartments. The trial court signed the judgment on July 1, 2022.

           The only issue in a forcible detainer action is the right to actual possession of the property.

TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782, 785

(Tex. 2006); see also TEX. PROP. CODE ANN. §§ 24.001–.002. A judgment of possession in such

an action determines only the right to immediate possession and is not a final determination of

whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When a forcible detainer
                                                                                                       04-22-00392-CV


defendant fails to file a supersedeas bond in the amount set by the county court, the judgment may

be enforced and a writ of possession may be executed, evicting the defendant from the property.

See TEX. PROP. CODE ANN. § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d at 786. If a

forcible detainer defendant fails to supersede the judgment and loses possession of the property,

the appeal is moot unless the defendant: (1) timely and clearly expressed his or her intent to appeal;

and (2) asserted “a potentially meritorious claim of right to current, actual possession of the

[property].” Marshall, 198 S.W.3d at 786–87.

         A review of the clerk’s record indicates appellants did not file a supersedeas bond. The

clerk’s record also shows a writ of possession was issued by the county clerk and the writ was

executed on August 8, 2022. Therefore, on September 23, 2022, we ordered appellants to file a

written response on or before October 24, 2022, explaining why this appeal should not be

dismissed for lack of jurisdiction. 1            To date, appellants have not responded to our order.

Accordingly, we dismiss this appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), (c).


                                                            PER CURIAM




1
 Our order was returned to the court as undeliverable to the mailing address provided by the appellants. Our clerk’s
office sent an email, to the email address provided by the appellants, requesting the appellants provide a proper mailing
address to send the order. The appellants have not responded.


                                                          -2-